Case 8:20-cv-02440-CEH-TGW Document 6 Filed 11/17/20 Page 1 of 2 PageID 48


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

HONG CHANG YANG,

       Plaintiff,

v.                                                              Case No: 8:20-cv-2440-T-36TGW

CHAD WOLF, Acting Secretary of
Department of Homeland Security and
WILLIAM BARR, U.S. Attorney General,

       Defendants.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on October 30, 2020 (Doc. 4).                In the Report and

Recommendation, Magistrate Judge Wilson recommends that the complaint be dismissed with

prejudice. Plaintiff was furnished a copy of the Report and Recommendation and afforded the

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court’s independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 4) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Plaintiff’s Complaint (Doc. 1) is DISMISSED, with prejudice.

       (3)     The Clerk is directed to terminate all pending motions and close this file.
Case 8:20-cv-02440-CEH-TGW Document 6 Filed 11/17/20 Page 2 of 2 PageID 49


      DONE AND ORDERED at Tampa, Florida on November 17, 2020.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record




                                      2
